PER CURIAM.
The defendant, convicted in 1986 of first-degree murder, is now appealing from a 2010 denial of habeas corpus and a motion for clarification. Defendant alleges ineffective assistance of trial and appellate counsel, as well as from counsel consulted but not retained. Defendant alleges that his late filing should be excused under the holding of Steele v. Kekoe, 747 So.2d 931 (Fla.1999). Unlike Kehoe, however, defendant never retained counsel and therefore relied on none.
This is not the first time these matters have been considered by this Court. On *1225August 12, 2012, this Court, by order, denied defendant’s petition raising ineffective assistance of counsel and on March 6, 1012, by per curiam affirmance, denied his request for habeas relief.
AFFIRMED.
PALMER, LAWSON, JJ„ and HARRIS, C.M., Senior Judge, concur.